                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

Willie C. Gill, Jr., #20171202,             ) C/A No. 4:18-1678-TMC-TER
                                      Plaintiff,
                                            )
                                            )
vs.                                         )               ORDER
                                            )
Warden Mueller,                             )
Capt. Padgett,                              )
Katrina Scarcella,                          )
David Philback,                             )
                              Defendants.   )
___________________________________________ )

        This is a civil action filed by a pretrial detainee. On July 27, 2018, the court authorized
service of the Complaint. (ECF No. 15). On October 19, 2018, a scheduling order was issued with
Motions to Amend Pleadings due by November 29, 2018. (ECF No. 22). On November 30, 2018,
Plaintiff filed a Motion for Extension for time to amend pleadings. (ECF No. 27). On December
12, 2018, Defendants responded to the Motion, arguing “to the extent plaintiff suggests that his
motion to amend should be granted because he is unable to access the courts, said allegations are
without merit.” (ECF No. 29). The court extended the scheduling order by 30 days, with Motions
to Amend Pleadings due by December 29, 2018. (ECF Nos. 30, 31). On January 15, 2019, outside
of the deadline time in the prior extended order, Plaintiff filed a proposed Amended Complaint,
which was filed as a Motion to Amend. (ECF No. 40). On January 30, 2019, Defendants responded
that Plaintiff was already given an extension of time previously and still failed to file his motion
within the additional time allowed and argued Plaintiff’s motion should be denied as untimely. (ECF
No. 42).

       This court has stated well the standard applicable here:

       Once a scheduling order's deadline for amendment of pleadings has passed, a movant
       must first demonstrate to the court that it has a “good cause” for seeking modification
       of the scheduling deadline under Rule 16(b). If the movant satisfies Rule 16(b)'s
       “good cause” standard, it must then pass the requirements for amendment under Rule
       15(a). Smith v. United Parcel Service, Inc., 902 F.Supp. 719, 720 (S.D.W.V.1995);
       Marcum v. Zimmer, 163 F.R.D. 250–254 (S.D.W.V.1995); Forstmann v. Culp, 114
       F.R.D. 83, 85–86 (M.D.N.C.1987); Johnson v. Mammoth Recreations, Inc., 975 F.2d
       604 (9th Cir.1992).

       Rule 16 was drafted to prevent parties from disregarding the agreed-upon course of
       litigation. The Rule assures the court and the parties that “at some point both the
       parties and the pleadings will be fixed.” Advis. Comm. Notes for 1983 Amend.
       Consistent with the Rule's intent, this court has admonished litigants that “[a]
       scheduling order is not a frivolous piece of paper, idly entered, which can be
       cavalierly disregarded by counsel without peril.” Jordan v. E.I. du Pont de Nemours,
       867 F.Supp. 1238, 1250 (D.S.C.1994) (citing Johnson, 975 F.2d at 610).

       Rule 16(b)'s “good cause” standard is much different than the more lenient standard
       contained in Rule 15(a). Rule 16(b) does not focus on the bad faith of the movant,
       or the prejudice to the opposing party. Rather, it focuses on the diligence of the party
       seeking leave to modify the scheduling order to permit the proposed amendment.
       Smith, 902 F.Supp. at 720; Marcum, 163 F.R.D. at 254; Forstmann, 114 F.R.D. at
       85; Johnson, 975 F.2d at 609. Properly construed, “good cause” means that
       scheduling deadlines cannot be met despite a party's diligent efforts. 6A Charles A.
       Wright, Arthur R. Miller & Mary Kay Kane, Federal Procedure § 1522.1 at 231 (2d
       ed. 1990). In other words, this court may “modify the schedule on a showing of good
       cause if [the deadline] cannot be met despite the diligence of the party seeking the
       extension.” Advis. Comm. Notes for 1983 Amend.; Forstmann, 114 F.R.D. at 85.
       Carelessness is not compatible with a finding of diligence and offers no reason for
       a grant of relief. Johnson, 975 F.2d at 609.

Dilmar Oil Co. v. Federated Mut. Ins. Co., 986 F. Supp. 959, 980 (D.S.C.), aff'd sub nom., 129 F.3d
116 (4th Cir. 1997).

        In accordance with the above case law, Plaintiff is ordered to demonstrate good cause
as required by Rule 16(b) by filing written explanation with the court within fifteen (15) days
of the date of this order.

       IT IS SO ORDERED.

                                                      s/ Thomas E. Rogers, III
February 5, 2019                                      Thomas E. Rogers, III
Florence, South Carolina                              United States Magistrate Judge




                                                  2
